                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

MELIDA BALVINA ALFORD,           :
     Plaintiff,                  :
                                 :
v.                               :    CASE NO. 3:17-cv-358(RNC)
                                 :
ANDREW SAUL,1                    :
COMMISSIONER OF SOCIAL           :
SECURITY,                        :
     Defendant.                  :

                         RULING AND ORDER

     Plaintiff brings this action pursuant to section 205(g) of

the Social Security Act, 42 U.S.C. § 405(g), seeking review of

the Commissioner’s final decision denying her application for

disability insurance benefits.    Plaintiff moves for an order

reversing the decision, contending that her waiver of the right

to counsel was not knowingly and intelligently made, the

Administrative Law Judge (“ALJ”) failed to adequately develop the

record, and the ALJ’s findings are not supported by substantial

evidence.   Defendant moves for an order affirming the decision.

After careful consideration of the entire administrative record,

I conclude that the case must be remanded for a number of

reasons, most importantly to enable the Commissioner to more

fully investigate and assess the impact of plaintiff’s chronic

pain on her capacity to work.    The Commissioner discounted


1
  Andrew Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant
in this action. See Fed. R. Civ. P. 25(d).
plaintiff’s complaints of chronic pain, even though no medical

provider had ever done so in the lengthy history of plaintiff’s

medical treatment.   And the Commissioner did so in large measure

because plaintiff’s complaints were deemed to be inconsistent

with her attempts to work as a home health aid.   On the existing

record, this appears to be a case in which the Commissioner made

the error of penalizing a claimant for enduring the pain of her

disability in order to earn money to support herself.     See

Woodford v. Apfel, 93 F. Supp. 2d 521, 529 (S.D.N.Y. 2000).

                           I. Background

A. Relevant Medical History Prior to Claimed Disability Onset

     Plaintiff has an “extremely long and complicated [medical]

history,” R. 371, encompassing numerous ailments.   Primary among

them is an extensive history of back, hip, and leg pain, the

cause of which appears to be a motor vehicle accident in her

youth.2   Stipulation of Facts (ECF No. 23-2) at *1-*2.   The

accident caused a fracture of her right femur, which led to an

inequality in adult leg length of 1-2 centimeters, resulting in

2
  On November 17, 2006, plaintiff’s orthopedic surgeon wrote,
“[Sh]e actually had a trauma as a young child with a fracture of
the right femur. . . . She did injure the left hip at the same
time.” R. 375. At a follow-up following her left hip
replacement, the same surgeon wrote, “She had originally injured
the operative left hip as well as the right hip in a [motor
vehicle accident] in the 1970's . . . .” R. 378. Plaintiff was
born on March 31, 1955, and so would have been at least 14 during
the 1970's. Yet another record blames a motor vehicle accident
taking place in 1981. R. 371. The exact genesis of her pain is
therefore unclear.


                                 2
back, hip, and leg joint pain.   R. 378.   At some point following

the accident, plaintiff received an “open reduction internal

fixation with femoral rodding” in her right femur.    R. 371; see

also R. 375 (orthopedic surgeon noting that “[t]he right side is

not arthritic but does have hardware in the femur”), 609

(radiologist noting a “right side fixation plate and femoral

compression screw”).

     Plaintiff sought medical attention for her pain on July 24,

2006; a subsequent x-ray was interpreted by a radiologist to show

“severe degenerative disease involving the left hip.”

Stipulation at *1-*2.   As a result, plaintiff underwent a total

left hip replacement on January 16, 2007. Id. at *2.      That

operation “probably exacerbated” her leg length discrepancy to 3

centimeters, leading her orthopedic surgeon, Dr. Peter Boone, to

recommend a lift be added to her right shoe.    R. 378.    Plaintiff

had several follow-ups with Dr. Boone in 2007.    R. 378, 380, 381.

At the last, on July 11, 2007, she reported continued discomfort

while walking.   Stipulation at *2-*3.   Dr. Boone noted that

plaintiff “[wa]s not ready for full time work” but could

“probably do part time clerical work using the cane to help

support her.” Id. at *3.

     The next event of note took place in October 2010, when

plaintiff saw Dr. Boone for right hip pain after slipping and

falling while at work in a daycare facility.    R. 382.    She


                                 3
followed up with complaints of pain in December 2010, Stipulation

at *3, and received a cortisone injection at the site of maximum

discomfort in January 2011.     R. 384.   In August 2011, Dr. Boone

noted that plaintiff was continuing to experience discomfort,

particularly “when she is standing for long periods” or when

“lying on her side,” despite her use of extra-strength Vicodin.

R. 385.   At the same time, plaintiff also reported sensitivity

along her right femur.     Stipulation at *3.   Dr. Boone theorized

that she was experiencing “remodeling pain” from the interaction

between her femur and the attached plate, which was “so old that

it has cruciate-headed screws” and “ha[d] remodeled distally to

such an extent that it is almost interosseous.”3     Id.

B. Relevant Medical History After Claimed Disability Onset

     On March 5, 2012, plaintiff’s alleged onset date, R. 234,

she fell at work.    She told her surgeon she “slipped on water,

landing on her back” and then fell again, this time landing on

her right knee.    Stipulation at *3-*4.   The surgeon wrote, “She

states that her knee has been buckling. She has been wearing a

knee brace.    She has been using a cane and has had a lot of

problems.”    Id. at *4.   The surgeon ordered an MRI of plaintiff’s

spine, which revealed “L5-S1 degenerative changes[,] . . .

associated central canal stenosis without nerve root

3
  An interosseous implant is one that has moved between its host
bone and the adjoining bone–in this case, because the movement
was distal (i.e. away from the center of the body), the knee.


                                   4
compression,” and “[m]oderate facet joint degenerative changes at

L4-5 which have progressed.” Id. at *4.

       On June 25, 2012, plaintiff had an initial evaluation with a

pain specialist, Dr. Pardeep Sood.    Id.   Dr. Sood wrote:

          She presents with chief complaints of constant low
     back pain that radiates down both the legs to the level
     of the feet. This is described as sharp pain rated at a
     severity of 10/10.    The pain increases with activity,
     with bending, twisting as also over the course of the
     day. She denies any relieving factors beyond medications.
     She denies any associated numbness or weakness.
          She also complains of neck pain that goes into both
     shoulders and into upper extremities, left more so than
     right. This is again described as sharp pain rated at a
     severity of 8-9/10. The pain increases with activity and
     at other times unpredictably so. She denies any relieving
     factors beyond medications that helps her some.
R. 371.

       Dr. Sood described Plaintiff’s gait as “antalgic” (i.e.

designed to avoid pain) and noted her limp and use of a cane.      R.

371.    Plaintiff reported a decreased range of motion in her neck,

upper spine, and lower spine, with associated pain in each area.

R. 371.    Because plaintiff “ha[d] failed to respond to

conservative options alone and remain[ed] with high levels of

pain,” Dr. Sood recommended “more aggressive[]” approaches.      R.

371.    On July 16, 2012, plaintiff received a series of

transforaminal injections in her lower back.     Stipulation at *5.

       On August 10, 2012, plaintiff had a psychiatric consultation

with a colleague of her orthopedic surgeon, Dr. Isaac Cohen.4

4
  Dr. Cohen described plaintiff as having a “history of bilateral
total hip replacement.” R. 390. Based on descriptions from the


                                  5
Stipulation at *5.    He noted that the injections had provided

plaintiff “with a little bit of relief,” but “wore off after

several weeks.”   Plaintiff had “returned to see [the pain

specialist] and he wanted to repeat back injections but she

state[d] that she is not accustomed to having anyone stick a

needle in her body.”    Id.   Dr. Cohen also noted that the pain

specialist had prescribed oxycodone and “ha[d] her out of work.”

R. 449.

     On August 24, 2012, noting that the transforaminal

injections had provided a “good response” in the past, Dr. Sood

repeated the procedure in response to “recurrence/increased pain

of late.”   R. 368.   On September 12, 2012, it was noted that

plaintiff again had a “good response” to the injections, which

led to her pain levels being “tolerable for a few weeks.”     He

noted that plaintiff’s prescription medications were “helpful”:

oxycodone (a narcotic “used to relieve moderate to severe

pain”);5 mobic (an anti-inflammatory “used to relieve pain,

tenderness, swelling, and stiffness caused by osteoarthiritis

. . . and rheumatoid arthritis”);6 neurontin (an anti-seizure

radiologist and the doctor who performed plaintiff’s left hip
replacement–both of whom noted surgical implants on the right
femur, but did not mention a total right hip replacement–this
does not appear to be accurate. See R. 375, 609.
5
  Oxycodone, Medlineplus.gov, Drugs, Herbs & Supplements,
https://medlineplus.gov/druginfo/meds/a682132.html (last revised
Jan. 15, 2019).
6
  Meloxicam, Medlineplus.gov, Drugs, Herbs & Supplements,
https://medlineplus.gov/druginfo/meds/a601242.html (last revised


                                   6
drug often used to treat nerve pain, particularly in people, like

plaintiff, who have diabetes);7 and soma (a muscle relaxant used

to treat pain).8   R. 367.   On November 9, 2012, plaintiff visited

Dr. Sood again, reporting a pain level of 8/10 in her lower back

radiating to her right leg.     Stipulation at *6.

     In early-to-mid 2013, plaintiff repeatedly visited an urgent

care facility in Bridgeport, each time seeking help for pain.

Id. at *6-*7.   At the time, she reported that she was seeing a

specialist for a torn rotator cuff, although no records of such a

visit are in the record.     Id. at *7.   The urgent care facility

urged her to visit a primary care physician, rather than rely on

the facility for pain management.      Id. n.8.    The record indicates

that plaintiff had lost her insurance and was thus unable to

continue treatment with Dr. Sood.      R. 410.

     On June 27, 2013, plaintiff saw a new pain management

specialist, Dr. Charles Bruce-Tagoe, and was diagnosed with

Chronic Pain Syndrome.   Stipulation at *7.       Dr. Bruce-Tagoe

prescribed various pain medications, and entered into a pain

management contract with plaintiff.9      Id.    Dr. Bruce-Tagoe

July 15, 2016).
7
  Gabapentin, Medlineplus.gov, Drugs, Herbs & Supplements,
https://medlineplus.gov/druginfo/meds/a694007.html (last revised
Nov. 15, 2017).
8
  Carisoprodol, Medlineplus.gov, Drugs, Herbs & Supplements,
https://medlineplus.gov/druginfo/meds/a682578.html (last revised
Oct. 15, 2018).
9
  Pain management contracts are agreements entered into between
patients and doctors prescribing opioid painkillers, given the


                                   7
continued to treat plaintiff for Chronic Pain Syndrome and

continued to provide her with prescriptions for several

painkillers while she remained in Connecticut.     Id. at *7-8.10

      Plaintiff moved to Georgia in mid-2014.    R. 93.   In December

2014, a mammogram revealed a “new palpable mass.”     Stipulation at

*9.   Id. at *7-8.   In March 2015, plaintiff went to Grady

Hospital in Atlanta, where she sought primary care as a new

patient.   Id. at 9.   At that time, the following problems were

identified: “symptoms concerning for diabetic neuropathy

including recent onset blurry vision and shoot[ing] pain . . . in

her [lower extremities],” uncontrolled hypertension, and

degenerative joint disease, featuring “chronic complain[t]s of

pain in her lower back.”    R. 507.11   Plaintiff was subsequently

diagnosed with primary open-angle glaucoma in both eyes.



serious potential for addiction. See, e.g., A Standard Pain
Management Contract, N.Y. Times (Mar. 16, 2016),
https://www.nytimes.com/interactive/2016/03/16/health/pain-manage
ment-contract.html.
       Plaintiff’s pain management contract does not appear in the
record, which merely states “pain contract to be signed,” R. 471,
although the parties stipulate that the “pain contract was
signed” on June 27, 2013. Stipulation at *7.
10
    The record contains no entry by a medical professional
expressing concern about potential abuse of prescribed
medications. See R. 137 (“There is no evidence of any substance
abuse disorder/[drug addiction and alcoholism] issue.”). At one
point, however, plaintiff herself expressed an interest in the
possibility of using medical marijuana in order to discontinue
her reliance on opioids. R. 755.
11
   The diagnosis and Stipulation also mention hyperlipidemia, an
abnormally high concentration of fat particles in the blood.


                                  8
Stipulation at *9-*10.      In addition, she was diagnosed with Stage

II breast cancer.

     In April 2015, plaintiff began chemotherapy.        Her

oncologist, Dr. Hiba Tamim, sought to refer her to a pain

specialist for “degenerative joint disease with chronic pain

syndrome.”   Id. at *10-*11.    On April 23, 2015, Dr. Tamim noted

that the chemotherapy was aggravating plaintiff’s chronic pain.

Id., at *11.    Plaintiff was unable to afford treatment at the

Emory pain clinic, and could not be seen by the Grady pain clinic

until August.    Id.   In the meantime, Dr. Tamim prescribed a small

number of Percocet tablets for plaintiff “to use sparingly”

during chemotherapy to manage the worst of the pain.        R. 740.

     In June 2015, plaintiff was seen by a pain management

specialist, Dr. Justin Ford.12     Stipulation at *12.    He noted

that she reported “low back and right leg pain” rated at a

severity from 5-8 out of 10, which was present about 75% of the

day and night.    R. 754.   He prescribed a month’s worth of

oxycodone.   R. 755.   On June 18, 2015 – the last record available

to the ALJ – Dr. Tamim wrote that plaintiff “reports . . .

12
  Dr. Ford noted that plaintiff was first seen by the pain
clinic on May 11, 2015 “for a chief complaint of back pain.” R.
754. The record of that visit is not in the administrative
record. As relayed by Dr. Ford, at that visit, an MRI of the
spine was ordered and plaintiff was directed to begin physical
therapy. R. 754. However, plaintiff informed him that her
insurance provider denied the MRI and directed her to participate
in physical therapy prior to any diagnostics. R. 754.


                                    9
feeling more depressed.       She is crying more on a regular basis

lately.”   R. 760.   Dr. Tamim thought plaintiff’s depression could

be due to “the stress of [breast cancer] treatment” and her

“chronic pain” and referred her to a psychiatrist.       R. 762.

C. Medical History After The ALJ Decision13

     On June 25, 2015, Dr. Tamim noted that plaintiff “report[ed]

depression” and “numbness and tingling in her fingers and . . .

toes.”   Stipulation at *13.      At some point between August 26 and

September 30, 2015, plaintiff underwent a lumpectomy to treat her

breast cancer.    Id.    Subsequently, she started a new, six-week

course of radiation therapy.       Id. at *14.   Plaintiff informed Dr.

Tamim that she was experiencing new pain in her right shoulder

and was following up with her pain management clinic and an

orthopedic doctor.      Id.

     On March 15, 2016, plaintiff was seen by an eye specialist,

who noted that plaintiff’s glaucoma in both eyes had reached a

“severe stage.”    Id. at *15.

     Notes from March 22, 2016 indicate that the pain clinic was

continuing plaintiff’s prescription of 10mgs of Oxycodone three

times a day.   Id.   Dr. Tamim also reported that “she had] been
13
  The following medical history was not presented to the ALJ but
was made available to the Appeals Council on Plaintiff’s appeal
of the ALJ decision. See Perez v. Chater, 77 F.3d 41, 45 (2d
Cir. 1996) (“[W]e hold that the new evidence submitted to the
Appeals Council following the ALJ’s decision becomes part of the
administrative record for judicial review when the Appeals
Council denies review of the ALJ’s decision.”).


                                    10
more depressed, crying at times.”     Id.   On July 6, 2016,

Plaintiff reported to Dr. Tamim that she was taking 5 mg of

oxycodone three times a day.    R. 50.   The final medical record

available in the administrative record is from plaintiff’s

follow-up visit with Dr. Tamim on September 6, 2016, at which

time she    reported that she was moving back to Connecticut

following the loss of her son.    Stipulation at *15.    On that

visit, Dr. Tamim recorded a “Pain Score” of 8, marked “HIGH.”        R.

60.

D. Work History

      Plaintiff has a Bachelor’s degree in psychology and an

extensive work history in social work and human services.      R. 97.

At the hearing conducted by the ALJ, a vocational expert

testified that plaintiff had worked in the following occupations:

family care worker or case worker (sedentary, skilled); program

director or volunteer services supervisor (light, skilled); child

development center director (sedentary, skilled); case manager

(light, skilled); home health aid (medium, semi-skilled); patient

transporter (medium, unskilled); and dispatcher (sedentary,

skilled).

      At the hearing, plaintiff testified that she was currently

working as a home health aid four or five days a week.      R. 97.

She was working either two or four hours a day.      R. 96 (“I only




                                 11
work sometimes.   I would work four hours a day, nine – at $9.”),

R. 97 (“I have to work two hours a day.”).    Plaintiff described

the work in terms of her duties to clients: she had to “dress

them, shave them, go to the store for them . . . ma[k]e sure they

had their medicine. . . . [and] clean their homes.”    R. 92.   She

made clients’ beds daily, R. 105, and bathed them, R. 92, but

could not lift them, R. 105.    The work left her “in excruciating

pain at night.”   R. 106.

E. The ALJ Decision

     The ALJ concluded that plaintiff was insured for purposes of

Title II of the Social Security Act through September 30, 2019.

R. 67.   Attempting to parse plaintiff’s employment record, the

ALJ gave her “the benefit of the doubt.”    R. 68.   Thus, although

the ALJ found that plaintiff was engaged in substantial gainful

activity in the third quarter of 2012, the third quarter of 2013,

and the second, third, and fourth quarters of 2014, the ALJ

nonetheless concluded that there was a continuous 12-month period

in which plaintiff did not engage in substantial gainful

activity.   R. 68.

     The ALJ concluded that plaintiff suffered from “severe

impairments” of degenerative disc disease and breast cancer grade

II, and non-severe impairments of “hypertension, diabetes

mellitus, glaucoma, osteoporosis, [and] history of reconstructive

hip surgery.”   R.68.   The ALJ also found that plaintiff’s


                                 12
reported depression was “secondary” to the breast cancer

diagnosis, and not a “medically determinable mental impairment.”

R. 69.   The ALJ concluded that none of plaintiff’s impairments,

nor any combination of them, met or equaled in severity a “Listed

Impairment” that would entitle her to a per se finding of

disability.   R. 69-70.

     As to whether plaintiff was disabled, the ALJ wrote:

     After careful consideration of the entire record, the
     undersigned finds that the claimant has the residual
     functional capacity to perform light work as defined in
     20 CFR 404.1567(b) and 416.967(b) except the claimant is
     able to lift and carry up to 20 pounds occasionally and
     10 pounds frequently; she is able to stand and walk four
     hours, and sit six hours, in an eight-hour workday with
     normal breaks; she is able to occasionally climb ramps
     and stairs but should never climb ladders, ropes, or
     scaffolds; she is able to occasionally balance, stoop,
     kneel, crouch, and crawl; she is able to occasionally
     operate left foot controls; she is able to frequently
     reach overhead with the right arm; and she requires the
     use of a cane to ambulate to and from the workstation and
     traverse uneven surfaces; and she will be off task up to,
     but not more than, 10 percent due to pain.
R. 70.

     The ALJ further concluded that plaintiff was “capable of

performing past relevant work as a case manager . . . case worker

. . . program director of volunteer service . . . child

development center director . . . and dispatcher.”   R. 74.   Given

this conclusion, plaintiff could not be considered disabled

within the meaning of the Act and her application for benefits

was therefore denied.     R. 74-75.




                                  13
                         II. Legal Standard

     Under the Social Security Act, a person is disabled if she

is unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than 12 months.”   42 U.S.C. § 423(d)(1)(A).       The Act is a

“remedial statute, to be broadly construed and liberally

applied.”    Gold v. Sec’y of Health, Educ. & Welfare, 463 F.2d 38,

41 (2d Cir. 1972) (quoting Haberman v. Finch, 418 F.2d 664, 667

(2d Cir. 1969)).

         A disability determination under the Act proceeds in five

steps.    First, the Commissioner considers whether the claimant is

currently engaged in substantial gainful activity.        If not, the

Commissioner determines whether the claimant has a “severe

medically determinable physical or mental impairment” that limits

the claimant’s ability to do basic work activities.        If so, the

Commissioner asks whether the impairment meets, or equals in

severity, a so-called “listed impairment,” contained in Appendix

1 to Subpart P of 20 C.F.R. § 404.    If so, provided the claimant

meets the Appendix’s durational requirements, the Commissioner

will find that the claimant is disabled.      If not,    the

Commissioner determines whether, despite the impairment, the

claimant retains the “residual functional capacity” (“RFC”) to


                                 14
perform his or her past work.    Finally, if the claimant does not

have the RFC to perform his or her past work, the Commissioner

determines whether there is other work in the national economy

that the claimant is capable of performing.14    Until the final

step, the claimant bears the burden of proof, but if the analysis

reaches the fifth stage, the burden shifts to the Commissioner.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

      In reviewing a final decision of the Commissioner, a

district court “perform[s] an appellate function.”    Zambrana v.

Califano, 651 F.2d 842, 844 (2d Cir. 1981).     The court’s role is

limited to determining (1) whether the decision comports with

applicable law and (2) whether it is supported by substantial

evidence.   Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).

If a decision is free of legal error, the findings of the

Commissioner as to any fact, “if supported by substantial

evidence, [are] conclusive.”    42 U.S.C. § 405(g).   The findings

must be supported by “more than a mere scintilla or a touch of

proof here and there in the record,” but require only “such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”   Williams v. Bowen, 859 F.2d 255, 258

(2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)).

14
  In this case, the ALJ did not make a finding as to step five.
Stipulation at *18.


                                 15
                          III. Discussion

     Plaintiff moves to reverse the Commissioner’s decision on

the grounds that (1) her waiver of the right to representation

was not knowingly and intelligently made; (2) the ALJ failed to

develop the administrative record; (3) her claims of pain were

inadequately evaluated; and (4) the ALJ’s vocational analysis is

flawed.   I agree that plaintiff did not knowingly and

intelligently waive her right to counsel and that prejudice

resulted from her lack of representation.   Wholly apart from the

waiver issue, I conclude that a remand is necessary primarily

because the ALJ did not fully develop the record as to the

severity and impact of plaintiff’s chronic pain and glaucoma,

which may well limit her ability to perform her past work.

A. Waiver of Right to Representation

     “Although a claimant does not have a constitutional right to

counsel at a social security disability hearing, she does have a

statutory and regulatory right to be represented should she

choose to obtain counsel.”   Lamay v. Comm’r of Social Sec., 562

F.3d 503, 507 (2d Cir. 2009) (citing 42 U.S.C. § 406; 20 C.F.R.

§ 404.1705).   The statute and regulations require the

Commissioner to “notify the claimant in writing of (1) her

options for obtaining an attorney to represent her at her

hearing, and (2) the availability . . . of . . . organizations

which provide legal services free of charge to qualifying


                                16
claimants.”    Id. (internal quotations and alterations omitted).

The ALJ must also ensure at the hearing that the claimant is

aware of her right to representation.   Id. (quoting Robinson v.

Sec’y of Health & Human Servs., 733 F.2d 255, 257 (2d Cir.

1984)).   The right to representation is subject to waiver.   Id.

     Critically, the law of this Circuit requires the

Commissioner to inform a claimant of the right to be represented

by a lawyer.   Lamay, for instance, speaks of the claimant’s right

to representation by “counsel” and indicates that the Act and

regulations require notification of options “for obtaining an

attorney” as well as the availability of organizations providing

“legal services.”   Id.; see also Robinson, 733 F.2d at 257 (“The

claimant is entitled to be represented by counsel at the hearing

and the ALJ must ensure that the claimant is aware of this

right.”) (emphasis added).   Accordingly, in this Circuit,

notifications that inform claimants of the right to

“representation” or to a “representative” without making clear

that the representative can be a lawyer are deemed inadequate.

E.g., Petrovich v. Colvin, No. 3:15-cv-00575 (AVC), ECF No. 27,

at *50 (D. Conn. Aug. 14, 2017); Sheerinzada v. Colvin, 4 F.

Supp. 3d 481, 495-96 (E.D.N.Y. 2014); Holliday v. Astrue, No. 05-

cv-1826(DLI)(VVP), 2009 WL 1292707, at *10-*11 (E.D.N.Y. May 5,

2009).




                                 17
     1. Factual Background

     After filing her initial request for a hearing before an

ALJ, plaintiff received a letter from the Office of Disability

Adjudication and Review in New Haven.        The letter mentioned a

“Right to Representation” but did not mention a right to legal

counsel.   R. 180.   The letter was accompanied by a pamphlet

titled “Your Right to Representation,” R. 183-84, which did

explain the right to representation by a lawyer.        The letter also

contained an “Important Notice About Representation,” which

included contact information for the National Organization of

Social Security Claimant Representatives and a variety of legal

aid organizations in Connecticut (and, for reasons that are not

clear, Ohio).    R. 185-88.

     Plaintiff subsequently received a written reminder about her

hearing, which stated she could seek “help” from a

“representative” without mentioning the possibility the

representative could be a lawyer.       R. 194.   This correspondence

also contained the same pamphlet referencing the right to

representation by counsel.      R. 198-99.    It did not contain

contact information for any lawyers or legal services

organizations.

     On August 15, 2014, the Covington, Georgia Office of

Disability Adjudication and Review acknowledged the transfer of

plaintiff’s claim.    R. 210.    The Covington office sent plaintiff


                                   18
a letter like the one sent to her initially, which did not

mention the right to a lawyer.   Compare R. 180 with R. 211.    As

before, this letter was accompanied by the pamphlet, “Your Right

to Representation.” R. 214-15.

     Of considerable importance to the efficacy of the waiver in

this case, the letter transmitted by the Covington also contained

an “Important Notice About Representation” similar to the one

initially provided in Connecticut.    But there is a key difference

between the two: rather than providing contact information for

national or Georgia-based legal services organizations, this

“Important Notice” contained a series of blanks.    The form

states: “If you want an attorney to help you, you may contact the

organization(s) listed below.”   No organizations are listed.   It

continues: “If you cannot pay for legal representation and you

think you might qualify for free legal help, you may contact the

organization(s) listed below.”   Again no organizations are

listed.   It then states: “If you want someone who is not an

attorney to help you, you may contact the organization(s) listed

below.”   As before, no organizations are listed.   R. 216.

     Another reminder letter followed.   The letter did not

mention the right to be represented by a lawyer.     The pamphlet

entitled “Your Right to Representation” was enclosed.    R. 217-27.




                                 19
     On the morning of the hearing, plaintiff completed a “Waiver

of Right to Representation,” which at several points mentions the

possibility of representation by an attorney.         R. 231.    Plaintiff

takes issue with the form’s statement that “[s]everal of these

[legal service] organizations were named in the information

previously sent to you after you requested this hearing.”          As

just discussed, no names of organizations had been provided by

the Covington office.

     At the hearing, the ALJ sought to confirm that plaintiff was

knowingly waiving her right to representation.         The discussion

proceeded as follows:

     ALJ: As you’re not represented, I need to ensure, on the

          record, that you understand that you have the right

          to representation.     A representative may not charge

          you a fee, unless we approve it.          Did you receive

          the     hearing    letter   enclosures,    and   did   you

          understand the information contained therein?

     CLMT: Uh-huh.    Yes.   I – I — we went through it briefly.

     ALJ: Okay.    I just have to ensure, on the record, --

     CLMT: Uh-huh

     ALJ: – and that you understand that you have a right to

          representation –

     CLMT: Yes.




                                 20
     ALJ: – by an attorney or non-attorney.       I also have

            here, in front of me, where you have signed a

            waiver of representation form, indicating that you

            would like to proceed today without representation.

            Is that correct?

     CLMT: Yes.

     HR: (Indicating.)

     ALJ: Thank you.    You’ve indicated, on the record, you’d

            like to proceed without representation, and we will

            do so.

R. 84-85.

     Plaintiff alleges that this “passing reference” to an

attorney was inadequate, especially in light of the “Important

Notice About Representation” she had received from the Covington

office, R. 216, which contained no names of legal service

providers.    The Commissioner responds that the ALJ’s colloquy

with plaintiff was sufficient and plaintiff could have contacted

organizations from the list she received in Connecticut or other

providers.

     2. Analysis

            I. Pre-Hearing Notices

     The Commissioner is required to “notify the claimant in

writing of (1) her options for obtaining an attorney to represent




                                 21
her at her hearing, and (2) the availability of organizations

which provide legal services free of charge to qualifying

claimants.”   Lamay, 562 F.3d at 507 (internal quotations and

alterations omitted).   I find that, in sending plaintiff the

“Important Notice About Representation,” the Covington office did

not fulfill the latter step.   Plaintiff could read this

“Important Notice” to mean that no legal service providers were

available to assist her.   The statements, “If you want an

attorney to help you, you may contact the organization(s) listed

below,” and “If you cannot pay for legal representation and you

think you might qualify for free legal help, you may contact the

organization(s) listed below,” followed by blanks in both

instances, certainly give that impression.

     The problem created by the blanks in the form was compounded

by the written waiver plaintiff signed on the morning of the

hearing, which referred back to the information provided – or, in

this case, not provided – in the “Important Notice About

Representation.   The waiver reads:

     If not represented now, you should understand that you
     have the right to seek to be represented, at your own
     expense, at your hearing. If you cannot afford an
     attorney or other representative, there are some
     organizations which may provide representation at no cost
     to you. Several of these organizations were named in the
     information previously sent to you after you requested
     this hearing.
R. 231.




                                22
     The effect of this language was to reinforce the implication

of the “Important Notice” that there were no legal aid

organizations available to help.         A reasonable claimant could

conclude that if legal aid organizations were available, they

would be listed in the “Important Notice.”

     The Commissioner’s answer – that plaintiff could have

contacted an organization on the list she received in Connecticut

– is insufficient.    The list of primarily Connecticut- and Ohio-

based organizations provided to plaintiff in Connecticut was sent

on September 27, 2013.    R. 180.    Plaintiff’s hearing took place

more than a year later, on December 23, 2014, approximately 800

miles from Connecticut.    It was, for all intents and purposes, a

different hearing.    The Commissioner should have sent a new list,

as the Covington office seems to have recognized.         The presence

of one or two national organizations on the Connecticut list does

not change this analysis – the names of those organizations

should have been provided by the Covington office prior to the

hearing.

     It is no more responsive to suggest that plaintiff could

have contacted a legal organization of her own choosing, based on

her own research.    The Commissioner has the responsibility to

“notify the claimant in writing of . . . the availability . . .

of . . . organizations which provide legal services free of




                                    23
charge to qualifying claimants” prior to her hearing.          Lamay,

562 F.3d at 507 (internal quotations and alterations omitted).

That did not happen here.     See Petrovich, No. 3:15-cv-00575

(AVC), ECF No. 27, at *44 (noting failure of Commissioner to

provide a list of organizations, although deciding on other

grounds).

            ii.   Hearing Notice

     The hearing transcript provides no assurance that plaintiff

knowingly waived her right to counsel.        When asked whether she

had received “the hearing letter enclosures” and whether she

understood the information they contained, plaintiff responded

“we went through it briefly.”      R. 84-85.    That response does not

in itself support a valid waiver.        Several follow-up questions

were in order: who was the “we” plaintiff referred to, why did

plaintiff respond with the singular “it” when asked about plural

“enclosures,” and how “brief” was her review?        In a typical case,

when a claimant has been given names of legal service providers,

a waiver obtained by an ALJ might withstand judicial review if

the transcript shows that the ALJ confirmed the claimant’s

understanding of the right to representation “by an attorney or

non-attorney,” as happened here.        R. 84-85.   But the “Important

Notice About Representation” plaintiff received from the

Covington office made it appear as if nobody was available to

assist her.    In this circumstance, the ALJ’s colloquy was


                                   24
insufficient to confirm that plaintiff understood the

availability of free legal services.    Compare with Rutkowsky v.

Astrue, 368 Fed. App’x 226, 229 (2d Cir. 2010) (holding that,

where the “ALJ verbally told [claimant] of his right to

representation and the availability of free legal services during

the initial and supplemental hearings,” claimant had knowingly

waived his right to representation).    See also Collado v. Astrue,

No. 05-cv-3337 (KMK)(LMS), 2009 WL 2778664, at *10 (S.D.N.Y. Aug.

31, 2009) (“Under the Lamay standard, an ALJ need[s to] . . .

ensure . . . (2) that the notification provided to the clamant

adequately informed the claimant of the availability of free

legal services to assist him or her with the administrative

review process . . . .”).

       Moreover, the transcript provides no assurance that

plaintiff voluntarily waived her right to representation.     The

ALJ did not clearly state that if plaintiff chose to seek

representation, the hearing would be postponed at no penalty to

her.    Compare with Lamay, 562 F.3d at 509 (noting that ALJ told

claimant that “she could ‘either . . . have a postponement of the

hearing and get a lawyer or . . . [go] forward with the hearing

today” and that claimant confirmed twice that “she preferred to

proceed, alone, immediately”) (alteration in original).      This is

a particular problem in this case due to plaintiff’s condition at




                                 25
the hearing.   During the hearing, plaintiff testified that she

was having difficulty maintaining concentration and “f[ound]

herself drifting” occasionally.    R. 110.   She was taking several

medications, one of which she was unable to name until the ALJ

corrected her, and one of which is a high-strength opioid.    R.98-

99.   Under these circumstances, the ALJ’s heightened duty to

“scrupulously and conscientiously probe into, inquire of, and

explore all the relevant facts surrounding” plaintiff’s waiver

required more than the brief exchange that took place.    See Mimms

v. Heckler, 750 F.2d 180, 185 (2d Cir. 1984); see also Petrovich,

No. 15-cv-00575 (AVC), ECF No. 27, at *47-48 (holding that ALJ’s

notice to claimant of right to counsel at hearing was inadequate

in part due to claimant’s educational background, testimony at

hearing, and medications).

      In the circumstances presented by this case, I conclude that

the record is insufficient to support a finding that plaintiff

knowingly and voluntarily waived her right to counsel.    It does

not automatically follow that a remand is required, however.

Remand is proper only when lack of counsel results in unfairness

or prejudice to the claimant.   Alvarez v. Bowen, 704 F. Supp. 49,

52-53 (S.D.N.Y. 1989).   In this case, I conclude that plaintiff

was prejudiced by the lack of representation.    Competent counsel

could be expected to assist the ALJ in adequately developing the




                                  26
record with regard to key issues.     As discussed below, the record

is not adequately developed.

B. Failure to Adequately Develop the Record & Lack of Substantial

Evidence for Certain Findings

     Whether the administrative record has been adequately

developed is “a threshold question” and, accordingly, before

determining whether the ALJ’s decision is supported by

substantial evidence, “the court must first be satisfied that the

ALJ provided plaintiff with ‘a full hearing under the Secretary’s

regulations’ and also fully and completely developed the

administrative record.”   Craig v. Comm’r of Social Sec., 218 F.

Supp. 3d 249, 261 (S.D.N.Y. 2016) (quoting Scott v. Astrue, No.

09-cv-3999 (KAM), 2010 WL 2736879, at *12 (E.D.N.Y. July 9,

2010)); see also Rodriguez v. Barnhart, No. 09-cv-5782 (FB), 2003

WL 22709204, at *3 (E.D.N.Y. Nov. 7, 2003) (“The responsibility

of an ALJ to fully develop the record is a bedrock principle of

Social Security law.”).   The ALJ’s duty to develop the record is

undertaken “on behalf of” the claimant, “in light of the

essentially non-adversarial nature of a benefits proceeding.”

Craig, 218 F. Supp. 3d at 261.   When the claimant is proceeding

without counsel, the ALJ’s duty is “heightened.”    Moran v.

Astrue, 569 F.3d 108, 113 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).




                                 27
     When evaluating a pro se claimant’s application, an ALJ must

“ensur[e] all of the relevant facts are sufficiently developed

and considered” by “scrupulously and conscientiously prob[ing]

into, inquir[ing] of, and explor[ing] for all the relevant

facts.”   Cruz, 912 F.2d at 11.   It is a reviewing court’s “duty

to make a ‘searching investigation’ of the record” to ensure a

pro se claimant’s rights have been adequately protected.      Gold,

463 F.2d at 43 (quoting Miracle v. Celebrezze, 351 F.2d 361, 383

(6th Cir. 1965)).

     The applicable regulations require that the Commissioner

“develop [claimant’s] complete medical history for at least the

12 months preceding the month in which [claimant] files [his or

her] application.”   20 C.F.R. § 404.1512(b)(1).     The Commissioner

must “make every reasonable effort” to obtain medical evidence

from the claimant’s medical sources, including at least an

initial request for medical evidence and a follow-up.      Id.

§ 404.1512(b)(1)(I).   The ALJ’s responsibility also includes “the

duty to question the claimant adequately about any subjective

complaints and the impact of the claimant’s impairments on the

claimant’s functional capacity.”       Craig, 218 F. Supp. 3d at 261

(quoting Pena v. Astrue, No. 07-cv-11099 (GWG), 2008 WL 5111317,

at *8 (S.D.N.Y. Dec. 3, 2008)).    In some circumstances, the duty

to develop the record may include a duty to order that the

claimant undergo additional examinations or diagnostic testing,


                                  28
if doing so is necessary for the ALJ to “resolve a conflict or

ambiguity in the record.”    Phelps v. Colvin, 20 F. Supp. 3d 392,

401 (W.D.N.Y. 2014).   Failure to obtain an examination necessary

to an informed decision is error.     Falcon v. Apfel, 88 F. Supp.

2d 87, 90-91 (W.D.N.Y. 2000).

     An ALJ’s ultimate conclusions might not change following

adequate development of the record.     Even so, a plaintiff is

always entitled to a decision based on a fully developed record.

See Lilley v. Berryhill, 307 F. Supp. 3d 157, 159-60 (W.D.N.Y.

2018) (“[W]here the record is not otherwise complete . . . the

ALJ’s duty to further develop the record is triggered, and the

ALJ’s failure to satisfy that duty is reversible error.”); Ubiles

v. Astrue, No. 11-cv-6340T (MAT), 2012 WL 2572772, at *10

(W.D.N.Y. July 2, 2012) (“The failure to develop the record

cannot be harmless error [where] the ALJ relied on perceived gaps

in the medical evidence to find Plaintiff not disabled.”).

     Here, the ALJ went to some length to develop the record.

R. 85.   Nonetheless, there remain significant gaps in the record

that need to be addressed.   Moreover, while it is within the

ALJ’s discretion to “determine the best way to resolve [an]

inconsistency or insufficiency,” inconsistencies or

insufficiencies must be resolved in order to ensure the decision

is based on substantial evidence.     Hunter v. Berryhill, 373 F.




                                 29
Supp. 3d 393, 398 (E.D.N.Y. 2019).      In this case, insufficiencies

in the record prejudiced plaintiff’s claim.

     1. Plaintiff’s Chronic Pain

     The crux of plaintiff’s claim is that she has “chronic,

intractable pain in part resulting from her back, shoulder,

bilateral hip and knee conditions, conditions so severe as to

require her to take Oxycodone three times a day.”       Plf.’s Mem.,

at *15-16.    Giving full and fair consideration to a claimant’s

pain remains a challenge in disability benefits cases because

pain does not necessarily manifest in objectively measurable

ways.   To avoid unwarranted awards of disability benefits,

“statements about [a claimant’s] pain or other symptoms will not

alone establish that [the claimant is] disabled.” 20 C.F.R.

§ 404.1529.    Instead, “there must be objective medical evidence”

indicating the existence of “a medical impairment[] which could

reasonably be expected to produce the pain.”      Id.

     The regulation’s requirement of “objective medical evidence”

to establish the source of a claimant’s pain does not mean that

subjective complaints of pain cannot support a finding of

disability.    The Second Circuit, interpreting essentially

identical regulatory language in 2003, cautioned that, “[a]s a

general matter, ‘objective’ findings are not required in order to

show that an applicant is disabled.”      Green-Younger v. Barnhart,

335 F.3d 99, 108 (2d Cir. 2003).      Thus, a claimant may be


                                 30
disabled within the meaning of the Act by pain alone, but

objective evidence must establish a cause for the pain.   See

Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991)

(“[Congress] recognized that pain may be disabling and that

individuals truly suffering from disabling pain are entitled to

disability benefits.”); cf. 20 C.F.R. § 404.1529(c)(3)

(“[S]ymptoms sometimes suggest a greater severity of impairment

than can be shown by objective medical evidence alone. . . .”).

     The Commissioner has assured claimants that in making a

determination about the effect of pain on the individual’s

ability to work, the agency

     will consider your statements about the intensity,
     persistence, and limiting effects of your symptoms, and
     we will evaluate your statements in relation to the
     objective medical evidence and other evidence, in
     reaching a conclusion as to whether you are disabled. We
     will consider whether there are any inconsistencies in
     the evidence and the extent to which there are any
     conflicts between your statements and the rest of the
     evidence, including your history, the signs and
     laboratory findings, and statements by your medical
     sources or other persons about how your symptoms affect
     you. Your symptoms, including pain, will be determined to
     diminish your capacity for basic work activities to the
     extent that your alleged functional limitations and
     restrictions due to symptoms, such as pain, can
     reasonably be accepted as consistent with the objective
     medical evidence and other evidence.
Id. at (c)(4).

     I conclude that in this case, despite the ALJ’s efforts, the

record has not been adequately developed with regard to

plaintiff’s chronic pain and, consequently, the ALJ’s findings as



                                31
to the credibility of plaintiff’s subjective complaints are not

supported by substantial evidence.

           I. Inadequacies In The Record

     The record shows that plaintiff suffered a torn rotator cuff

at some point in 2012 or 2013.   Stipulation at *7.    Plaintiff

testified that she was involved in litigation regarding her

shoulders, R. 95, had an operation on her left shoulder, R. 101,

and was newly experiencing right shoulder pain.     R. 101.     She

rated the pain in her right shoulder at six, and testified that

medication had no effect on the level of pain.     R. 103.15    The

pain in her left shoulder was “about a three.”     R. 103.     The

record shows that plaintiff reported her right shoulder pain to

her oncologist, who reported that plaintiff was following up with

a pain clinic and orthopedic doctor.   R. 36.

     Apart from the foregoing, there is no evidence relating to

plaintiff’s torn rotator cuff or the pain in her shoulders.          The

record is therefore insufficiently developed with regard to these

matters, and the ALJ did not remedy this insufficiency at the

hearing.   See Craig, 218 F. Supp. 3d at 261 (noting that ALJ’s

duty to develop the record includes the duty to adequately

question the claimant at the hearing).     The lack of adequate
15
  Plaintiff started to say something else about her right
shoulder pain but was interrupted. R. 103. See Losco v.
Heckler,604 F. Supp. 1014, 1020 (S.D.N.Y. 1985) (remanding where
ALJ’s questioning was cursory and lacked necessary follow-ups and
where ALJ appeared to deliberately avoid a line of questioning).


                                 32
development of the record in this regard is potentially

significant to the disability determination.      Plaintiff’s ability

to use her shoulders and arms goes directly to the ALJ’s residual

functional capacity assessment.    See R. 70.    The ALJ discounted a

treating physician’s opinion that plaintiff could lift no more

than five pounds based on plaintiff’s subsequent medium-exertion

work, R.72, and determined that plaintiff could lift 20 pounds

occasionally.   R. 70.   But the ALJ did so without mentioning

plaintiff’s shoulder impairments.      A remand is therefore

necessary to permit the record to be adequately developed.

     Also absent from the record is a medical source statement

concerning plaintiff’s physical limitations.      The ALJ examined

the opinions of treating physicians from “at or around the time

the claimant was injured at work and when she was beginning

chemotherapy,” R. 73, as well as an April 2015 opinion from

plaintiff’s oncologist, R. 74.    Those statements indicated that

plaintiff should remain out of work or engage in only sedentary

work.   R. 73-74.16   The statements were discounted because
16
  Dr. Tamim suggested that Plaintiff was able to perform light
or sedentary work. R. 16, 19, 22, 28, 34, 37, 40, 43, 46, 49.
The ALJ at one point appears to acknowledge that Dr. Tamim’s
opinion is only probative of the effect of Plaintiff’s cancer and
cancer treatment on her ability to work, not her overall ability
to work. See R. 72-73 (“The claimant’s attending oncologist
noted the claimant was capable of performing sedentary to light
work. As such, it does not appear that the claimant is
significantly limited by her breast cancer or required
treatment.”).
     I agree with the Commissioner that the medical evidence does


                                  33
plaintiff engaged in medium-exertion employment after they were

made.   R. 73-74.   However, without further development of the

record, plaintiff’s attempts to maintain employment do not

provide substantial evidence to support the ALJ’s decision.

Plaintiff suffers from degenerative disc disease.    R. 68.   Her

treating physicians repeatedly held her out of work or said she

could engage only in sedentary work.    It is entirely plausible

that her medium-exertion work – i.e. physical activity well

outside the range recommended by her physicians – exacerbated her

impairments.   She testified, after all, that they caused her

excruciating pain.    R. 106.   That she managed to endure this pain

does not support a finding that she is capable of doing a greater

range of work than her treating physicians thought she was

capable of doing.    The record as it stands does not provide “the

overwhelmingly compelling type of critique that would permit the

Commissioner to overcome an otherwise valid medical opinion.”

Burgess v. Astrue, 537 F.3d 117, 130 (2d Cir. 2008) (quoting Shaw

v. Chater, 221 F.3d 126, 135 (2d Cir. 2000)).



not indicate that Plaintiff’s breast cancer or the treatment
thereof pose a significant restriction on her ability to work,
but I do not read Dr. Tamim to offer any opinion as to the effect
of Plaintiff’s degenerative disc disease, chronic pain, glaucoma,
or various back, hip, and leg ailments on her ability to work.
See R. 51 (statement of Dr. Tamim suggesting that Plaintiff’s
performance status was “fully active” and that Plaintiff was
“able to carry on all predisease activities without
restrictions”).


                                  34
     Degenerative disc disease, for the most part, only gets

worse, and treatment revolves around the management of pain

rather than “curing” the natural and inevitable underlying

cause.17    The treating physicians’ opinions as to the severity of

plaintiff’s disease and its impact on her ability to work are

from 2012 and 2013.     R. 73-74.   The record indicates that

plaintiff’s treating pain management specialist in 2015 believed

it was necessary to obtain an MRI of plaintiff’s spine and

therefore ordered one, but her insurance provider refused to

cover it.    R. 754.   As a result, it appears that the last MRI

plaintiff had of her back was in mid-2012, Stipulation at *4, or

at least that this MRI is the last one on which a medical opinion

in the record was formed.

     In light of the nature of plaintiff’s impairment, her

testimony as to the severity of her lower back pain, and the lack

of medical evidence in the record covering the entirety of her

claimed disability period, the Commissioner is required to

request: (1) additional diagnostic testing of plaintiff’s lower

back, and (2) a medical source opinion from a treating physician

who has examined plaintiff’s back more recently than 2012-2013,

preferably one who has the benefit of diagnostic imaging.       See

Parker v. Callahan, 31 F. Supp. 2d 74, 78 n.10 (D. Conn. 1998)

17
  See Osteoarthritis, Merck Manual of Diagnosis & Therapy (20th
ed. 2018), at 302.


                                    35
(“Courts have required ALJs to order x-rays to ensure development

of a full and fair administrative record, but only when x-rays

are entirely absent or have not been taken for a long period of

time.”), id. (collecting cases where courts have faulted the

Commissioner for failing to order diagnostic testing).    Without

this medical evidence, the ALJ’s findings as to the credibility

of plaintiff’s complaints of pain are based on an inadequate

record.   See Rivera-Cruz v. Berryhill, No. 16-cv-2060 (RNC), 2018

WL 4693953, at *8 (D. Conn. Sept. 30, 2018) (“[B]ecause the ALJ

failed to properly apply the treating physician rule, ‘the

credibility evaluation is necessarily flawed.’”) (quoting Mortise

v. Astrue, 713 F. Supp. 2d 111, 124) (N.D.N.Y. 2010)).

            ii. Lack of Substantial Evidence To Support Adverse

            Credibility Findings

     Plaintiff has testified that her daily life is complicated

by significant and sometimes excruciating pain.    The ALJ

discredited this claim on the basis of various pieces of

evidence.    Taken collectively, these pieces of evidence are

insufficient to support the ALJ’s adverse credibility finding.

While an ALJ “is not required to explicitly analyze every piece

of conflicting evidence in the record,” she may not “‘pick and

choose’ evidence in the record that supports [her] conclusions.”

Stacy D. v. Comm’r of Soc. Security, 358 F. Supp. 3d 197, 202




                                   36
(N.D.N.Y. 2019) (quoting Cruz v. Barnhart, 343 F. Supp. 2d 218,

224 (S.D.N.Y. 2004)).18

       The pieces of evidence cited by the ALJ do not impeach

plaintiff’s testimony.     For instance, the ALJ notes that

“[plaintiff] was noted to be asymptomatic in March 2014,” R. 72,

referring to a report by Dr. Bruce-Tagoe.     Dr. Bruce-Tagoe’s

report does state that, with respect to plaintiff’s “Chronic

Pain,” she was “currently asymptomatic.”     R. 459.   But, in the

same visit, Dr. Bruce-Tagoe’s analysis of plaintiff’s

musculoskeletal system notes that “[j]oints, bones, and muscles”

were “[a]bnormal,” and specifically mentions “[t]enderness over

lower back.”    R. 461.   Moreover, Dr. Bruce-Tagoe’s assessment

reiterated the diagnosis of Chronic Pain Syndrome, contained a

“Plan” for the treatment of “Lower Back Pain,” and wrote

plaintiff a new prescription for Metaxalone, a painkiller.19       R.

461.    The record also indicates that plaintiff’s oxycodone
18
   In a case like this one, involving an “extremely long and
complicated [medical] history,” as Dr. Sood put it in June 2012
(prior to plaintiff’s diagnoses for breast cancer, glaucoma,
chronic pain syndrome, and her treatment for depression), R. 371,
anyone looking through the record is likely to be able to find
some evidence that could be used, when taken out of context, to
try to impeach a claimant’s subjective complaints of pain. Given
the non-adversarial nature of an administrative proceeding under
the Act, and the Act’s remedial purpose, an adjudicator must
avoid giving too much weight to pieces of evidence that do not
support an adverse credibility determination in light of the
record viewed as a whole.
19
   Metaxalone, Medlineplus.gov, Drugs, Herbs & Supplements,
https://medlineplus.gov/druginfo/meds/a682010.html (last revised
Oct. 15, 2018).


                                  37
prescription had been re-issued just ten days before.     R.460.    In

light of these much more specific descriptions of plaintiff’s

pain, and the decision by her treating physician to prescribe

additional painkillers, there is not substantial evidence to find

that plaintiff was actually pain-free.

       The ALJ also found that “[t]he evidence demonstrates that

claimant sought no more than conservative care to manage her

reported back pain, which tends to undermine the claimant’s

assertion that pain is significantly limiting.”     R. 72.   The ALJ

cited Exhibit 1F, the records from plaintiff’s first pain

specialist in Connecticut.    The same exhibit states: “[Plaintiff]

has failed to respond to conservative options alone and remains

with high levels of pain.    Under the circumstances, further

options were discussed. . . I would consider interventional

approaches potentially starting with lumbar transforaminal

injections first.    In the interim, medical management options

were discussed and would be pursued a bit more aggressively.”       R.

373.    Plaintiff subsequently received at least two rounds of

transforaminal injections, even though she expressed discomfort

with the procedure.    Stipulation at *5, 6.   She was unable to

continue seeing the doctor due to insurance issues, R. 410, and

the injections provided only temporary relief.     Stipulation at

*5,6.    Accordingly, there is not substantial evidence in the




                                 38
record to support the finding that “claimant sought no more than

conservative care to manage her reported back pain.”

      No factor seems to have influenced the ALJ’s decision more

than plaintiff’s ongoing attempts to maintain employment, which

the ALJ repeatedly described as undermining her credibility as to

her pain.   R. 71-74.   I think the ALJ erred in this regard.

      For instance, the ALJ concluded that plaintiff’s work

pushing wheelchairs in an airport “undermines her assertion that

she is unable to walk for more than 10 minutes or that she

requires the use of an assistive device for ambulation.”20      R.

73.   But plaintiff’s express testimony to the ALJ was that she

“did wheelchair, and it was too much for me.”    R. 91.   The ALJ

then asked whether the wheelchair job required walking “most of

the time,” to which plaintiff responded, “I was walking, and I

had two hip replacements,” presumably to indicate that the

walking presented a difficulty.    R. 91-92.   Later, when asked how

long she could “stand to walk,” plaintiff responded, “I can walk

maybe . . . a good 10 minutes and then I have to sit down.      That

was a problem . . . with the wheelchair thing.”    R. 106-07.    On

this record, plaintiff’s assertion that she is capable of about

ten minutes of walking (with the aid of her cane) seems wholly

credible.
20
  Plaintiff correctly notes that a wheelchair, like a shopping
cart, effectively functions as an assistive device for ambulation
to the one pushing it. Plf.’s Mem., at *18.


                                  39
       Similarly, both the ALJ and the Commissioner’s brief rely

heavily on the fact that the claimant “alleges that she is

limited in her daily activities due to pain” yet “testified that

she works as a home health aide and performs cleaning and other

chores for her clients.”    R. 73; see also Def.’s Mem., at *5.      As

the ALJ put it, “[t]he inconsistency between what [plaintiff]

alleges she is able to do for herself and what she does for her

clients undermines her credibility with regard to the level of

limitations she experiences.”    R. 73.      This adverse credibility

finding is not well-supported.      Yes, plaintiff did testify that

she performs a variety of household chores for her clients as a

home health worker.    R. 90, 92.    But she also testified that

“it’s painful for me to do these things,” and that “once I leave

my clients, I’m in excruciating pain at night.”       R. 106.   As far

as the record shows, no treating physician has ever expressed

doubts about the reality or severity of plaintiff’s pain.

       Plaintiff testified that she is “trying to survive.”     R.

106.    To that end, she performed work that caused her intense

pain throughout the day, requiring an around-the-clock dosage of

oxycodone, and left her in a state of excruciating pain at night.

See R. 106 (“I find myself in positions that I have to put myself

in . . . because, I’m trying to survive right now.       But it’s

painful for me to do these things.       And . . . once I leave my

clients, I’m in excruciating pain at night, when I put my body


                                    40
down.”), 114 (“I’m working for a healthcare [sic] that is causing

me even more pain, because I have to help girls that are older

than me, that – even a more worse situation.    So I just need to

help myself right now.   And I’m not in a position to do that.”),

R. 123 (“I, myself, prefer to do something, because I could never

get paid enough; but I cannot continue the way that I’m going,

just to maintain, when I know that I can’t do it any longer.”).

     An ALJ can “discount a plaintiff’s testimony [as to

subjective pain] to the extent that it is inconsistent with

medical evidence . . . and her own activities during the relevant

period.”   Morris v. Comm’r of Soc. Sec., No. 12-cv-1795

(MAD/CFH), 2014 WL 1451996, at *6 (N.D.N.Y. Apr. 14, 2014).    The

medical evidence in the record indicates that multiple pain

specialists over the course of nearly a decade found it necessary

and proper to prescribe plaintiff an around-the-clock dose of

oxycodone, along with an array of other painkillers.

Occasionally, over this nearly ten-year history of pain

treatment, chart notes will indicate that plaintiff was “doing

well,” or was “asymptomatic.”   These evidentiary “scintilla,”

viewed collectively in light of all the evidence, do not

constitute substantial evidence.     See Williams, 859 F.2d at 258.

And plaintiff’s own activities, including her work history, are

not inconsistent with her claims of pain so much as they are




                                41
entirely consistent with a claimant trying – and frequently

failing – to work through her chronic pain.21

     2. Severity and Effect of Glaucoma and Eye Impairments

     The ALJ concluded that plaintiff suffered from two severe

disabilities – breast cancer grade II and degenerative disc

disease – and several non-severe impairments – hypertension,

diabetes mellitus, glaucoma, osteoporosis, and history of

reconstructive hip surgery.   R. 68.   As to the non-severe

impairments, the ALJ concluded that “the evidence does not

demonstrate that these conditions are severe within the meaning
21
  One final example is also illustrative, although relatively
minor. Plaintiff testified to the ALJ that she was capable of
sitting “a good half an hour” before she has to get up, and that
“sitting too long” was “a problem,” noting that she was “leaning
more to my right” as she was talking to the ALJ because she was
in pain. R. 106-07. The ALJ did not inquire further, instead
moving on to ask about plaintiff’s ability to bend and stoop. R.
107.
     Just moments later, when asking the vocational expert a
standard hypothetical question about the job prospects of a
claimant with plaintiff’s characteristics as the ALJ saw them,
the ALJ asked: “If the person, after sitting for 45 minutes,
would need to stand up to, but no more than five minutes, before
resuming a seated position . . . would that change those jobs
[available]?” R. 122 (emphasis added). The ALJ never explained
from what evidence she determined that plaintiff could sit
considerably longer than plaintiff claimed. To the extent the
ALJ made that determination based on her own observation of
plaintiff, it is unpersuasive. See Soto v. Barnhart, 242 F.
Supp. 2d 251, 257 (W.D.N.Y. 2003) (“An ‘ALJ’s observation that [a
claimant] sat through the hearing without apparent pain, being
that of a lay person, is entitled to but limited weight.’”
(quoting Carroll v. Sec’y of Health & Human Servs., 705 F.2d 638,
645 (2d Cir. 1983)). “Where it is well documented that the
plaintiff has endured this pain for many years, and has as a
result learned to tolerate such pain, I find it of very limited
value that the ALJ observed no apparent signs of distress.” Id.


                                42
of the statute.”    R. 68.   Plaintiff argues that the ALJ’s

classification of some of her impairments as non-severe is “based

in part on the paucity of medical evidence and in part on the

complete absence of any meaningful Medical Source Statement.     Had

the ALJ developed the record it is quite possible or likely that

some or all of these conditions would have been deemed to be

severe.”   Plf.’s Mem., at *7.    The Commissioner responds that it

was plaintiff’s burden to provide evidence,22 and asserts that

“the record contained enough information for the ALJ to make an

informed decision.”    Def.’s Mem., at *4-*5.   I conclude that, at

least with regard to plaintiff’s glaucoma, the ALJ’s

determination is not supported by substantial evidence.

     A non-severe impairment is “only a slight abnormality” that

“would have no more than a minimal effect on an individual’s

ability to work.”    Cardoza v. Comm’r of Social Sec., 353 F. Supp.

3d 267, 280 (S.D.N.Y. 2019) (quoting Rosario v. Apfel, No. 97-cv-

5759, 1999 WL 294727, at *5 (E.D.N.Y. Mar. 19,1999)).     A “severe”

impairment is one that “impose[s] more than a minimal restriction

on a person’s ability to engage in basic work activities.”

Torres v. Shalala, 938 F. Supp. 211, 215 n.8 (S.D.N.Y. 1996).     In



22
  As both the regulations and Second Circuit case law make
clear, see supra, the Commissioner retains an affirmative duty to
fill out the administrative record on the claimant’s behalf,
especially but not exclusively when the claimant proceeds pro se.



                                  43
other words, in the context of a disability benefits hearing,

severity is not a high bar.

     I agree with plaintiff that the ALJ’s classification of her

glaucoma as a non-severe impairment is based on an inadequate

record and against the substantial weight of the record evidence.

The ALJ’s discussion of the plaintiff’s glaucoma is, in its

entirety, as follows:

     As for the claimant’s reported diagnosis of glaucoma,
     treatment records in February 2015 document that the
     claimant’s vision was 20/20 for near vision bilaterally
     and 20/70 for distance vision bilaterally (Exhibit 84).
     However, the examination notes that the claimant’s vision
     was tested without correction and she was given a
     prescription and referral to indigent care for low cost
     prescription glasses (Exhibit 8F). As such, it appears
     the claimant’s vision is not significantly limiting with
     correction and the evidence does not contain a definitive
     diagnosis of glaucoma (Exhibit 8F).
R. 69.

     As the Commissioner acknowledges, Def.’s Mem., at *6, the

ALJ’s statement that the record does not contain a definitive

diagnosis of glaucoma is incorrect.     The record contains two

diagnoses of glaucoma: the first on March 6, 2015, R. 522; the

second on March 15, 2015.   R. 55.    On the second occasion, the

the treating physician diagnosed “primary open-angle glaucoma” in

a “severe stage” in “both eyes.”     R. 55.   The Commissioner’s

rejoinder is to repeat the ALJ’s assertion that “this did not

affect Ms. Alford’s ability to see well enough to work.”      Def.’s

Mem., at *6.



                                44
     Glaucoma can cause a deterioration of both visual acuity

–how sharp one’s vision is – and visual field – how much one can

see.23   While the ALJ seems to have focused on visual acuity,

deterioration of the visual field may also impact a claimant’s

ability to work, and it appears from the record that plaintiff

was experiencing deterioration of her visual field.24   Moreover,

plaintiff told her ophthalmologist that she was experiencing a

number of visual artifacts, including a “mercury like arc

temporally” appearing intermittently, “1 black spot that has now

become multiple” and “a shower down affect [sic] of several black

spots last week.”   R. 53.   Her discussion of her vision with the

ALJ is also instructive:

     A: . . . I was told that I have cataracts – I mean,
     glaucoma, in my right eye.
     Q: Uh-huh.
     A: And --
     Q: What’s your vision in your right eye. Do you know?
     A: –not that much in any – I haven’t been to the eye
     doctor.   I haven’t been able to go.   But it’s gotten


23
   See Glaucoma, Merck Manual of Diagnosis & Therapy (20th ed.
2018), at 934-35.
24
   I am not in a position to attempt to interpret the
ophthalmologist’s shorthand on page 55 of the record. But I take
judicial notice of the fact that the diagnostic criteria of
“severe-stage” glaucoma requires (1) “optic nerve abnormalities
consistent with glaucoma,” and one of (2a) “glaucomatous visual
field abnormalities in BOTH hemifields,” or (2b) “loss within 5
degrees of fixation in at least one hemifield.” ICD-10 Glaucoma
Reference Guide, Am. Acad. of Ophthalmology (Feb. 2015),
available at:
https://www.aao.org/Assets/5adb14a6-7e5d-42ea-af51-3db772c4b0c2/6
36396205914600000/glaucoma-quick-reference-guide-update-8-29-17-p
df?inline=1.


                                 45
     worse. I can hardly see at nighttime through my right
     eye.
     Q: Does it bother you during the day, or is it --
     A: Yes. I have --
     Q: – just at night?
     A:– no. I have to keep blinking to focus out of this
     right eye. And it’s not as clear as it used to be. I
     see --
     ALJ: I’m going to turn now to the vocational expert.
R. 114-115.

     More is required to adequately develop the record with

regard to plaintiff’s glaucoma.    “The ALJ’s duty to develop the

administrative record encompasses not only the duty to obtain a

claimant’s medical records and reports, but also the duty to

question the claimant adequately about any subjective complaints

and the impact of the claimant’s impairments on the claimant’s

functional capacity.”   Will ex rel. C.M.K. v. Comm’r of Social

Sec., 366 F. Supp. 3d 419, 424 (W.D.N.Y. 2019) (quoting Puckett

v. Berryhill, No. 17-cv-5392 (GBD)(KHP), 2018 WL 6061206, at *2

(S.D.N.Y. Nov. 20, 2018)).   The ALJ’s brief questioning of

plaintiff fell short, especially because plaintiff’s treating

physician described her glaucoma as “severe.”   R. 55.   See Losco,

604 F. Supp. at 1020 (S.D.N.Y. 1985) (“[D]espite [medical

evidence from an eye doctor] and plaintiff’s testimony that

plaintiff suffered blurred vision . . . the ALJ inquired only

briefly about the condition of plaintiff’s eyes and the effect of

his impairment on his general functional capacity.”).




                                  46
     The ALJ also erred in failing to obtain a medical source

opinion from plaintiff’s treating ophthalmologist.      The general

rule, derived from the regulations, is that the ALJ should

request and consider “a medical source statement about what you

can still do despite your impairment(s).”    See Tankisi v. Comm’r

of Social Sec., 521 F. App’x 29, 33 (2d Cir. 2013).      However, if

“the record contains sufficient evidence from which an ALJ can

assess the petitioner’s residual functional capacity,” then

“remand is not . . . required.”    Id. at 34.    In Tankisi, the

Second Circuit held that remand was not necessary because,

although the record did not contain a formal opinion on the

claimant’s residual functional capacity from her treating

physicians, it did “include an assessment of [the claimant]’s

limitations from a treating physician.”    Id.

     There is no such assessment here regarding plaintiff’s eye

impairments, and the objective evidence only supports plaintiff’s

subjective complaints of blurriness and visual artifacts.

Accordingly, while the record “contains a fair amount of entries

as to” other impairments, it is insufficient as to her eye

impairments, particularly glaucoma.    See Sanchez v. Colvin, No.

13-cv-6303 (PAE), 2015 WL 736102, at *7 (S.D.N.Y. Feb. 20, 2015).

     The ALJ’s decision also contains no discussion of

plaintiff’s documented difficulty with her glaucoma medication.

The Commissioner must take into account “[t]he type, dosage,


                                  47
effectiveness, and side effects of any medication you take or

have taken to alleviate your pain or other symptoms.”       20 C.F.R.

§ 404.1529(c)(3)(iv).      Plaintiff was prescribed “MZM,” or

methazolamide, to treat her glaucoma because her intraocular

pressure (“IOP”) in the “mid-teens [was] likely too high for [her

optic] nerve.”25      R. 55.   However, at the visit on March 15,

2016, plaintiff reported discontinuing the MZM because of

frequent urination.      R. 53.   Her IOP was measured twice for each

eye, and each measurement reported further elevations in her

IOP–values of 19 and 20 for her right eye and 19 and 19 for her

left eye.    R. 54.    The ophthalmologist ordered her to restart the

MZM, noting that her IOP was “too high.”       R. 53.   He also advised

her to consult with Dr. Tamim.       R. 55.

     On April 19, 2016, after a series of visits in which Dr.

Tamim reported that plaintiff was suffering from depression,

plaintiff informed Dr. Tamim that she had “stopped the medication

for her glaucoma and . . . her mood had] been much more stable.”

R. 48.   She was “advised to follow up with her ophthalmologist

for an alternative treatment for her glaucoma as soon as

possible.”    R. 49.    There are no follow-up records with the


25
  Loss of vision from glaucoma occurs when a build-up of
pressure within the eye damages the optic nerve. Methazolamide
treats glaucoma by reducing pressure in the eye. Methazolamide,
Medlineplus.gov, Drugs, Herbs & Supplements,
https://medlineplus.gov/druginfo/meds/a613034.html (last revised
Feb. 15, 2017).


                                     48
ophthalmologist.    As a result, we do not know whether plaintiff

resumed taking medication for her glaucoma and, if so, its impact

on her ability to work.

     Finally, as to both the issue of the plaintiff’s pain and

her eye impairments, the Commissioner’s argument that gaps in the

medical record should be excused because “the Defendant asked Ms.

Alford on more than one occasion whether there were missing or

outstanding medical records,” Def.’s Mem., at *4, is clearly

foreclosed by well-settled law.    See Losco, 604 F. Supp. at 1020

n.4 (“[T]his court holds as a matter of law that the ALJ cannot

satisfy his ‘heightened duty to scrupulously and conscientiously

probe into, inquire of, and explore for all relevant facts’

merely by extending to a pro se claimant the opportunity to

present relevant evidence.”) (citation omitted).   Particularly

“in view of [P]laintiff’s pro se status” as well as “her actual

performance at the administrative hearing, it is both unrealistic

and unfair to expect that” simply offering plaintiff the

opportunity to provide further evidence “will in practice yield a

fully developed administrative record.”   Id.




                                  49
                         IV. Conclusion

      Accordingly, the decision is reversed and the case is

remanded for further proceedings consistent with this ruling.

      So ordered this 30th day of September 2019.



                                       /s/ RNC
                                   Robert N. Chatigny
                              United States District Judge




                               50
